Citation Nr: 0103851	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  96-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from June 1964 to March 
1987.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1988 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg Regional 
Office (RO) which denied service connection for dermatitis, 
claimed secondary to exposure to Agent Orange.  The veteran 
appealed the RO decision, arguing that he had been exposed to 
Agent Orange in service while loading transport planes bound 
for Vietnam, and that he developed a skin disorder as a 
result of that exposure.  

In May 1989, a U.S. District Court voided all benefit denials 
under 38 C.F.R. § 3.311a(d) and directed the Department to 
amend that regulation in accordance with its decision.  See 
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404 (N.D. Cal. 1989).  Consequently, in October 1990, the 
Board remanded the matter to the RO for consideration of the 
veteran's claim of service connection for a skin condition 
under such new regulations.  In subsequent September 1993 and 
June 2000 decisions on unrelated issues, the Board noted that 
the veteran's claim of service connection for a skin 
condition was still pending and directed the RO to consider 
such claim under the amended regulations, following 
completion of any appropriate development.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  Among other things, the 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the U.S. Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), which held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Due to the change in law brought about by VCAA, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained therein.  Also, as the RO has 
not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
afford him the opportunity to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claim of service 
connection for a skin condition, claimed 
as secondary to exposure to Agent Orange.  
After securing any necessary 
authorization for the release of medical 
information, the RO should attempt to 
obtain copies of the treatment records 
identified by the veteran (not already of 
record).

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded VA 
medical examination for the purpose of 
determining the nature and etiology of 
any current skin disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any current skin 
disability is causally related to the 
veteran's military service or any 
incident therein, including claimed 
exposure to Agent Orange.  A complete 
rationale for all opinion expressed by 
the physician should be provided.

3.  The RO should then review the claims 
folder to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that it 
is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance that is subsequently provided, 
including, among others things, final 
regulations, VA General Counsel precedent 
opinions and pertinent court decisions 
that are subsequently issued.  

After undertaking any development deemed essential in 
addition to that specified above, the RO should again review 
the veteran's claim.  If the benefit sought on appeal remains 
denied, the veteran and his representative should be provided 
with a supplemental statement of the case, and afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



